1
2
3
4
5
6
7
8
9                                    UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     JERRY DILLINGHAM,                                   )        No. 1:18-cv-00507-AWI-SAB (PC)
12                                                       )
                     Plaintiff,                          )        ORDER GRANTING PLAINTIFF LEAVE TO
13                                                       )        FILE A SECOND AMENDED COMPLAINT
             v.                                          )        WITHIN THIRTY DAYS
14                                                       )
     N. EMERSON, et al.,                                          (Doc Nos. 34, 41)
15                                                       )
                     Defendants.                         )
16                                                       )
                                                         )
17                                                       )
18
19                                                           I.

20                                               INTRODUCTION

21           Plaintiff Jerry Dillingham is a state prisoner proceeding pro se and in forma pauperis in this civil

22   rights action pursuant to 42 U.S.C. §§ 1983, 1985 and 1986.

23           On September 19, 2018, the undersigned screened Plaintiff’s amended complaint, (Doc. No. 10),

24   and issued findings and recommendations recommending that this case proceed against Defendants

25   Emerson, Wilson, Wescoat, Velasco, Martines, and Loflen, in their individual capacities, for conditions

26   of confinement in violation of the Eighth Amendment, and that all other claims and defendants be

27   dismissed, (Doc. No. 34). Plaintiff was served with the findings and recommendations, and permitted

28   thirty days to file any objections. (Id. at 7-8.)

                                                             1
1            On October 18, 2018, Plaintiff provided a motion for an extension of time to file objections to

2    prison officials for mailing, before the deadline to object expired. (Doc. No. 39.) On October 30, 2018,

3    the Court granted Plaintiff a thirty-day extension of time. (Doc. No. 40.) On November 28, 2018,

4    Plaintiff timely provided objections to prison officials for mailing, that were received by the Court on

5    December 5, 2018. (Doc. No. 41.)1

6                                                       II.

7                                                 OBJECTIONS

8            Plaintiff’s objections contain some factual allegations concerning the events in his first amended

9    complaint, and he has also attached declarations from himself and other inmates concerning the events

10   at issue.

11           Factual assertions in Plaintiff’s objections and in any declarations submitted by Plaintiff with

12   those objections are not a part of Plaintiff’s pleadings in this case. The Court is generally bound by

13   allegations contained within the four corners of the complaint. See Hal Roach Studios, Inc. v. Richard

14   Feiner & Co., 896 F.2d 1542, 1555 n. 19 (9th Cir. 1989) (“Generally, a district court may not consider

15   any material beyond the pleadings in ruling on a Rule 12(b)(6) motion.”) (citations omitted); see also

16   Hale v. Cox, No. 2:16-CV-02433-JAD-NJK, 2018 WL 5283429, at *3 (D. Nev. Oct. 24, 2018) (court

17   will not look beyond the complaint in screening, but only to factual allegations in complaint). Thus,

18   these materials outside of Plaintiff’s amended complaint cannot be considered in determining whether

19   Plaintiff has stated any cognizable claim.

20           As noted above, Plaintiff was granted leave to file a second amended complaint to add further

21   factual allegations. (Doc. No. 30.) Instead, Plaintiff notified the Court by a brief letter that he would

22   stand upon his complaint, rather than file any amended pleading. (Doc. No. 33.) Plaintiff’s letter stated

23   that he was to be separated from his legal property for a housing move, and therefore his decision may

24   have been due to some limited access to legal property at the time. (Doc. No. 33, at 1.) Although

25
26   1
       Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail to court,
27   the court deems the pleading constructively “filed” at that time. Huizar v. Carey, 273 F.3d 1220, 1223
     (9th Cir. 2001); Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox rule
28   applies to § 1983 suits filed by pro se prisoners”).
                                                         2
1    Plaintiff has not sought to retract his letter, his objections to the pending findings and recommendations

2    show some intent to add to or clarify his factual allegations.

3            Based upon the foregoing, the Court finds that the interests of justice are best served by giving

4    Plaintiff a final opportunity to file a second amended complaint, so that he may state all factual

5    allegations that he proceeds upon in this suit.

6            Plaintiff will be permitted thirty days to file a second amended complaint. If he does so, the

7    Court will vacate its current findings and recommendations, and screen the second amended complaint.

8    If Plaintiff does not file any second amended complaint within the time permitted, the findings and

9    recommendations will stand, and the case file, including Plaintiff’s objections, will be subjected to de

10   novo review by the district judge.

11           If Plaintiff chooses to amend his complaint, he may not change the nature of this suit by adding

12   new, unrelated claims in his amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)

13   (no “buckshot” complaints). Any second amended complaint should be brief, Fed. R. Civ. P. 8(a), but

14   it must also state what each named defendant did that led to the deprivation of Plaintiff’s constitutional

15   rights, Ashcroft v. Iqbal, 556 U.S. 662, 678-89 (2009). Although accepted as true, the “[f]actual

16   allegations must be [sufficient] to raise a right to relief above the speculative level . . . .” Bell Atlantic

17   Corp. v. Twombly, 550 U.S. 544, 555 (2007).

18           Plaintiff is also reminded that an amended complaint supersedes all prior complaints. Lacey v.

19   Maricopa County, 693 F.3d 896, 927 (9th Cir. 2012) (en banc). Absent prior court approval, the

20   amended pleading must be complete in itself without reference to any prior pleading. Local Rule 220.

21   Finally, the second amended complaint is limited to 25 pages in length. Evidence is not required, as

22   factual allegations will be accepted as true for screening purposes. See Iqbal, 556 U.S. at 678.

23                                                        III.

24                                    MOTION TO APPOINT COUNSEL

25           Plaintiff also objects that the court should appoint counsel to amend his complaint to clearly set

26   forth the grounds for his suit. (Doc. No. 41, at 6.) To the extent Plaintiff renews his previous motions

27   for the appointment of counsel, his request is denied for the reasons explained in the Court’s July 19,

28   2018 order and September 25, 2018 order. (Doc. Nos. 29, 36.)

                                                           3
1                                                         IV.

2                                                  CONCLUSION

3             Based on the foregoing, it is HEREBY ORDERED that:

4             1.      The Clerk’s Office shall send Plaintiff a civil rights complaint form;

5             2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file either:

6                     a.     a second amended complaint, limited to 25 pages in length, or

7                     b.     a notice of his intent to proceed upon his first amended complaint;

8             3.      The failure to comply with this order may result in the imposition of sanctions, up to and

9    including dismissal of this action.

10
11   IT IS SO ORDERED.

12   Dated:        December 11, 2018
13                                                        UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            4
